[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 452 
The evidence to the admission of which exception was taken was admissible to prove a practical location of the boundary line or an adverse possession. If it was insufficient to establish either, that fact constituted no objection to its competency. If it tended to prove either fact its sufficiency for that purpose was for the jury, and had it proved insufficient to sustain a verdict for the plaintiff upon either ground, it would have been for the court to have withheld the questions sought to be made upon the evidence from the jury.
The motion for a nonsuit was properly denied as the case stood at the close of the plaintiff's evidence. Evidence had been given of occupation and undisturbed possession of the locus in quo by the plaintiff, and those under whom she claimed up to the line as claimed by her for more than forty years, from 1831, or prior to that time, down to 1872, when the entry complained of was made by the defendants. The defendants' lot, which was claimed to include the narrow strip of land in controversy, was bounded generally on the south by the lot of the plaintiff, and to ascertain the boundary line resort must be had to the deeds in the chain of title to the plaintiff's lot. If the buttonwood tree, which stands at or near the north-west corner of the plaintiff's lot, had never increased in size, it is not probable the courts would ever have been troubled with, or the parties had the luxury of this litigation. The only question is now whether the center of that tree, or the outer surface on the north, constitutes the true boundary. In 1831 the tree was small, and there is evidence that about that time the division fence between the two lots, *Page 454 
both being occupied, was a little to the north of the tree, with room for a child to pass between it and the fence. In 1841 the lot was conveyed by deed to Lake and Helmer, under whom, by sundry mesne conveyances, the plaintiff derives title, and its boundaries are described as "beginning at or near" the tree spoken of, and running thence north-easterly in the line of the fence, etc. The tree was not mentioned in any prior conveyances. Subsequent deeds down to that to the plaintiff bound the lot "beginning at" the tree, and running thence along the southerly line of the lot now owned by the defendants. There was evidence that, up to 1872, the division fence had remained where it was in 1831, and that the tree had increased in size, so that the fence was made fast to it on the north. It is true evidence was given by the defendants to disprove this, but the jury have found for the plaintiff, and that the division fence was for all the years mentioned, as claimed by the plaintiff. It was clearly the intention of Lake and Helmer, and those who succeeded to their title, to convey the same premises described in their deed, and as described, and the omission of the word "near" in fixing the corner does not indicate, under the circumstances, an intent to change the bounds of the premises granted.
The two lots were in the open, visible occupation of the respective owners up to the division fence, acquiesced in as the true boundary line between them. The description of the survey as beginning "at" the tree, does not necessarily fix the point at the center of the tree. That may be, in the absence of other circumstances to qualify the description, the legal effect of it. But with proof of an actual division and occupation upon a line beginning at the outer surface or "near" the tree, the deed may be interpreted in conformity with the practical effect given it by the parties. Again, if the center of the tree was the corner as between these contending parties it was also as between both and the highway or street, and this is not claimed. The description, in connection with the visible occupation, was sufficiently accurate for all practical purposes, and the line, under the verdict of *Page 455 
the jury, was properly held to be as the plaintiff claims it, and as the parties by the forty years of peaceable occupation have located it, and this location is not inconsistent with the terms of the deed. The corner is substantially "at" the buttonwood tree.
The feme defendant was a proper party to the action. The two defendants, husband and wife, were seized in joint tenancy, and were in joint occupation of the lot owned by them. The entry upon the premises by the husband was under claim of title under the grant to himself and wife, and his entry would inure to the benefit of both.
When possession was demanded of the wife she did not disclaim title to the land or repudiate the action of her husband, but refused to give possession, thus, in her own right, asserting a claim to the land, and to the possession. She was a proper party not as answerable for the tortious acts of her husband, but as one claiming title and a right of possession to locus in quo. (Code, § 118.)
The action would have been defective without her as a party. The judgment would not have concluded her, and the same questions would have to be litigated over again with her should she hereafter assert the right which she did assert by refusing to yield possession. It is well that this boundary line should be definitely settled by this litigation which has been greatly disproportioned to the interests involved.
The judgment must be affirmed.
All concur.
CHURCH, Ch. J., absent; and EARL, J., taking no part.
Judgment affirmed. *Page 456